         Case 3:20-cv-03019-JCS Document 43 Filed 01/28/21 Page 1 of 17



 1 Kevin R. Sutherland (State Bar No. 163746)
   Benedict E. Idemundia (State Bar No. 289386)
 2 Brandon K. Franklin (State Bar No. 303373)
   CLYDE & CO US LLP
 3 Four Embarcadero Center, Suite 1350
   San Francisco, California 94111
 4 Telephone: (415) 365-9800
   Facsimile: (415) 365-9801
 5 Email: kevin.sutherland@clydeco.us
          benedict.idemundia@clydeco.us
 6        brandon.franklin@clydeco.us
 7 Christopher Carlsen (Admitted Pro Hac Vice)
   CLYDE & CO US LLP
 8 The Chrysler Building
   405 Lexington Avenue
 9 New York, New York 10174
   Telephone: (212) 710-3900
10 Facsimile: (212) 710-3950
   Email: christopher.carlsen@clydeco.us
11
   Attorneys for Defendant
12 CATHAY PACIFIC AIRWAYS LIMITED
13                         UNITED STATES DISTRICT COURT
14                       NORTHERN DISTRICT OF CALIFORNIA
15 WINIFREDO HERRERA and               )           Case No.: 3:20-cv-03019
   MACARIA HERRERA, on behalf of       )
16 themselves and all others similarly )           STATEMENT OF RECENT
   situated,                           )           DECISIONS OF CATHAY PACIFIC
17                                     )           AIRWAYS LIMITED IN FURTHER
               Plaintiffs,             )           SUPPORT OF MOTION TO
18                                     )           DISMISS OR, IN THE
          v.                           )           ALTERNATIVE, FOR JUDGMENT
19                                     )           ON THE PLEADINGS
   CATHAY PACIFIC AIRWAYS LTD., a )
20 Foreign Corporation,                )           Date: January 29, 2021
                                       )           Time: 9:30 a.m.
21             Defendant.              )           Place: Courtroom of the Honorable
                                       )           Magistrate Judge Joseph C. Spero
22                                     )
23          Pursuant to Rule 7-3(d)(2) of the Local Rules of Practice in Civil Proceedings
24 before the United States District Court for the Northern District of California, defendant
25 Cathay Pacific Airways Limited (“Cathay Pacific”) hereby submits the following
26 Statement of Recent Decisions.
27 / /
28 / /

     STATEMENT OF RECENT DECISIONS OF CATHAY PACIFIC IN FURTHER SUPPORT OF
             MOTION TO DISMISS OR FOR JUDGMENT ON THE PLEADINGS
                                                                 Case 3:20-cv-03019-JCS Document 43 Filed 01/28/21 Page 2 of 17



                                                           1     1. Bugarin v. All Nippon Airways Co., No. 20-CV-03341-BLF, 2021 WL
                                                           2        175940, at *1 (N.D. Cal. Jan. 19, 2021) (Trial Court Order on Motion to
                                                           3        Dismiss), a true and correct copy of which is attached hereto as Exhibit A.
                                                           4
                                                           5 Dated: January 28, 2021        CLYDE & CO US LLP
                                                           6                                By:
                                                           7                                      KEVIN R. SUTHERLAND
                                                                                                  CHRISTOPHER CARLSEN (ADMITTED
                                                           8                                      PRO HAC VICE)
                                                                                                  BENEDICT E. IDEMUNDIA
                                                           9                                      BRANDON K. FRANKLIN
                                                                                                  Attorneys for Defendant
                                                          10                                      CATHAY PACIFIC AIRWAYS LIMITED
                                                          11
                    Four Embarcadero Center, Suite 1350




                                                          12
                      San Francisco, California 94111
                         Telephone: (415) 365-9800
CLYDE & CO US LLP




                                                          13
                                                          14
                                                          15
                                                          16
                                                          17
                                                          18
                                                          19
                                                          20
                                                          21
                                                          22
                                                          23
                                                          24
                                                          25
                                                          26
                                                          27
                                                          28
                                                                                               -2-                  Case No. 3:20-cv-03019
                                                               STATEMENT OF RECENT DECISIONS OF CATHAY PACIFIC IN FURTHER SUPPORT OF
                                                                       MOTION TO DISMISS OR FOR JUDGMENT ON THE PLEADINGS
Case 3:20-cv-03019-JCS Document 43 Filed 01/28/21 Page 3 of 17




                     EXHIBIT A
Case 3:20-cv-03019-JCS Document 43 Filed 01/28/21 Page 4 of 17
Case 3:20-cv-03019-JCS Document 43 Filed 01/28/21 Page 5 of 17
Case 3:20-cv-03019-JCS Document 43 Filed 01/28/21 Page 6 of 17
Case 3:20-cv-03019-JCS Document 43 Filed 01/28/21 Page 7 of 17
Case 3:20-cv-03019-JCS Document 43 Filed 01/28/21 Page 8 of 17
Case 3:20-cv-03019-JCS Document 43 Filed 01/28/21 Page 9 of 17
Case 3:20-cv-03019-JCS Document 43 Filed 01/28/21 Page 10 of 17
Case 3:20-cv-03019-JCS Document 43 Filed 01/28/21 Page 11 of 17
Case 3:20-cv-03019-JCS Document 43 Filed 01/28/21 Page 12 of 17
Case 3:20-cv-03019-JCS Document 43 Filed 01/28/21 Page 13 of 17
Case 3:20-cv-03019-JCS Document 43 Filed 01/28/21 Page 14 of 17
Case 3:20-cv-03019-JCS Document 43 Filed 01/28/21 Page 15 of 17
Case 3:20-cv-03019-JCS Document 43 Filed 01/28/21 Page 16 of 17
Case 3:20-cv-03019-JCS Document 43 Filed 01/28/21 Page 17 of 17
